—Judgment, Supreme Court, Bronx County (John Moore, J.), rendered May 24, 2001, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3x/2 to 7 years, unanimously affirmed.
The challenged portions of the People’s summation generally constituted fair comment on the evidence, made in proper response to the defense summation in which the credibility of the victim was attacked, and did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). The prosecutor did not express any personal opinions on the evidence, and any potential for prejudice was minimized by the court’s curative actions (see People v Santiago, 52 NY2d 865). Concur — Nardelli, J.P., Tom, Mazzarelli, Andrias and Saxe, JJ.